DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2. 	Applicant’s election without traverse of Species I (Fig.5, claims 1-15) in the reply filed on 11/28/2021 is acknowledged.
3.	Claims 1 and 10 are allowable. The restriction requirement between Species, as set forth in the Office action mailed on 10/08/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/08/2021 is fully withdrawn.  Claims 16-17, directed to non-elected Species, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim 10. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1-17 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1-9 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "a controller configured to actuate said light source to selectively emit said first and second light pulses and to determine distance between the object and the active pixel sensor in accordance with photoelectric charge received from said photodiode in response to said first and second light pulses.”
Claims 10-17 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "a first floating diffusion region configured to receive photoelectric charge generated in the active area of said first photodiode and a second floating diffusion region configured to receive photoelectric charge generated in the active area of said second photodiode; wherein active area of said second photodiode is larger than active area of said first photodiode.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Geuens et al. (Patent No. US 10,768,301 B2) discloses time-of-flight based sensing systems based on active illumination to be used for the characterization of a scene or a part thereof, such as the surroundings of a vehicle.
Inoue et al. (Patent No. US 11,204,421 B2) discloses a distance calculator calculating the distance from the distance measuring device to a measurement target, based on the time from the emission to the reflection of light. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG C SOHN whose telephone number is (571)272-4123.  The examiner can normally be reached on M - F 8 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SEUNG C SOHN/
Primary Examiner, Art Unit 2878